UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1991


MIY'AT KALI EL-BEY,

                Plaintiff – Appellant,

          v.

 HERMAN MELVIN HOWELL, Judge,

                Defendant – Appellee,

          and

CLOVER POLICE DEPARTMENT; CPL M. L. WILSON; A+ GARAGE &
TOWING; DAVID WOODS; J. CORSEY BENTLEY,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:13-cv-00438-CMC-PJG)


Submitted:   December 17, 2013              Decided:   January 13, 2014


Before KING, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Miy’at Kali El-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Miy’at           Kali    El-Bey     seeks   to    appeal      the        district

court’s    order        accepting      the     recommendation       of   the    magistrate

judge     and     dismissing         Defendant      Judge    Herman      Melvin        Howell

without prejudice from this action filed under 42 U.S.C. § 1983

(2006).     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral       orders,       28    U.S.C.    § 1292   (2012);      Fed.      R.    Civ.   P.

54(b); Cohen           v.    Beneficial      Indus.   Loan   Corp.,      337 U.S. 541,

545-46 (1949).              The order El-Bey seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                We

dispense        with        oral    argument     because     the    facts       and    legal

contentions       are       adequately    presented     in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                                2